Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-20-00300-CV

       GARY AND THERESA POENISCH FAMILY LIMITED PARTNERSHIP,
                              Appellant

                                              v.

                              TMH LAND SERVICES, INC.,
                                     Appellee

                 From the 218th Judicial District Court, Karnes County, Texas
                             Trial Court No. 19-02-00030-CVK
                         Honorable Russell Wilson, Judge Presiding

   BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

      In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that Appellee TMH Land Services, Inc. recover its costs on appeal
from Appellant Gary and Theresa Poenisch Family Limited Partnership.

       SIGNED September 15, 2021.


                                               _____________________________
                                               Irene Rios, Justice